DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/22 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive. 

Applicate argues that the cited references alone or in combination do not teach the hinge gear is a separate gear from the driven gear, operably coaxial with the driven gear”. The examiner disagrees.

As shown in the art rejection below, Tsai do not teach “wherein the hinge gear is a separate gear from the driven gear, operably coaxial with the driven gear”.

Zhu (US 20150077920) taches the following:


The complex gear 32 comprises a first gear 321, a second gear 322, and an axle core 323. The first gear 321 and the second gear 322 are co-axially connected with each other and connected to the axle core 323 pivotally. The axle core 323 is fixed on the backplane 20, or the first gear 321 and the second gear 322 connect and be fixed with the axle core 323 (e.g. integrally shaped), and the axle core 323 is connected to the backplane 20 pivotally [0024].

 It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s driver gears (162, 164) with Zhu’s complex gear 32 (which includes several separate gears) as needed, because such separate gears help provide an assembled module having an effect of easy being disassembled as taught by Zhu.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the claim limitation, the transfer bar is gear separate from the driven gear and the hinge gear, applicant’s arguments are moot. See the rejections below. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 7-8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20040212728) in view of Zhu (US 20150077920) and Schilling (US 20090275366).

Regarding claim 1, Tsai  (US 20040212728)  teaches an accessory pivot, comprising ([0015], as shown in Fig.2, the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism): a driven gear (162, 164) fixed to a computing device accessory(Fig. 2) ([0018], as shown in Fig.2 , a driver gear 162, and a driven gear 164 are of the  portable device ); a hinge gear (162) engaged with a hinge of a computing device ([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines); 

Tsai does not specifically teach a transfer bar engaged with the driven gear and the hinge gear to actuate the driven gear upon the transfer bar being actuated by the hinge gear.

Tsai teaches a transfer bar (12) engaged with the driven gear (162, 164) and the hinge gear (162)  to actuate the driven gear upon the transfer bar(12)  being actuated by the hinge gear ([[0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the cover body 12  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Tsai do not teach “ wherein the hinge gear is a separate gear from the driven gear, operably coaxial with the driven gear”.

Zhu (US 20150077920) taches the following:


The complex gear 32 comprises a first gear 321, a second gear 322, and an axle core 323. The first gear 321 and the second gear 322 are co-axially connected with each other and connected to the axle core 323 pivotally. The axle core 323 is fixed on the backplane 20, or the first gear 321 and the second gear 322 connect and be fixed with the axle core 323 (e.g. integrally shaped), and the axle core 323 is connected to the backplane 20 pivotally [0024].

 It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s driver gears (162, 164) with Zhu’s complex gear 32 (which includes several separate gears) as needed, because such separate gears help provide an assembled module having an effect of easy being disassembled as taught by Zhu.

Tsai  teach wherein the transfer bar (12)  from the driven gear (162, 164)  and the hinge gear (162)   ([[0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444)

Tsai does not teach wherein the transfer bar is gear separate from the driven gear and the hinge gear. 

Schilling (US 20090275366) teaches the following:

in FIGS. 10 and 11, the hinged display panels, for example display panels 62b and 62c, can be opened and closed using electronic command signals from processor 56 to drive a micromotor 90 and a gear 92 to achieve a desired angle C between adjacent display panels to achieve desired screen curvature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s cover body 12 along driver gears (162, 164) with Schilling’s gear 92 as an additional element, the use of which provide a privacy function to reduce the ability of a person other than the direct viewer, from viewing the visual representation/picture as taught by Schilling.


Regarding claim 8, Tsai  (US 20040212728) teaches a housing for a computing device, comprising (see a folding mobile phone in Fig. 1): a hinge pivotably engaged with a first end of the housing and pivotably engaged with a base portion of a display (1242) of the computing device (Figs 1-2, [0015], a mobile phone, with a cover body 12 and the main body 14  that are pivotably joined together by a hinge mechanism, see a folding mobile phone in Fig. 1 including an LCD (Liquid Crystal Display 1242 ); a camera rotatably disposed within the first end of the housing ([0004], it is known to have a folding mobile phone with a camera such that a lens of the camera is installed in a cavity of a rotary shaft); and a camera pivot disposed within the first end of the housing and comprising ([0003], it is known to have the lens of the camera being exposed at an outer surface of a cover body of the portable electronic device): a driven gear (162, 164) fixed to the camera (16) (Fig. 1(16, 162, 164), see a driver gear 162, a driven gear 164 and a lens 16 in Fig. 1 [0018], the lens module 16 comprises a driver gear 162); a hinge gear (162) engaged with the hinge of the computing device([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines); 

Tsai does not specifically teach a transfer bar to actuate the driven gear and rotate the camera relative to the housing upon the transfer bar being actuated by the hinge gear.

Tsai does teaches a transfer bar (12) to actuate the driven gear (162, 164) and rotate the camera (1642) relative to the housing upon the transfer bar (12)  being actuated by the hinge gear([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0022], when the mobile phone is unfolded toward the open position, the lens 1642 rotates according to rotation of the cover body 12 relative to the main body 14, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the cover body 12  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Tsai do not teach “wherein the hinge gear is a separate gear from the driven gear, operably coaxial with the driven gear”.

Zhu (US 20150077920) taches the following:

The complex gear 32 comprises a first gear 321, a second gear 322, and an axle core 323. The first gear 321 and the second gear 322 are co-axially connected with each other and connected to the axle core 323 pivotally. The axle core 323 is fixed on the backplane 20, or the first gear 321 and the second gear 322 connect and be fixed with the axle core 323 (e.g. integrally shaped), and the axle core 323 is connected to the backplane 20 pivotally [0024].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s driver gears (162, 164) with Zhu’s complex gear 32 (which includes several separate gears) as needed, because such separate gears help provide an assembled module having an effect of easy being disassembled as taught by Zhu.

Tsai  teach wherein the transfer bar (12)  from the driven gear (162, 164)  and the hinge gear (162)   ([[0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444)

Tsai does not teach wherein the transfer bar is gear separate from the driven gear and the hinge gear 

Schilling (US 20090275366) teaches the following:

in FIGS. 10 and 11, the hinged display panels, for example display panels 62b and 62c, can be opened and closed using electronic command signals from processor 56 to drive a micromotor 90 and a gear 92 to achieve a desired angle C between adjacent display panels to achieve desired screen curvature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s cover body 12 along driver gears (162, 164) with Schilling’s gear 92 as an additional element, the use of which provide a privacy function to reduce the ability of a person other than the direct viewer, from viewing the visual representation/picture as taught by Schilling



Regarding claim 12, Tsai  (US 20040212728) teaches, computing device, comprising: (see a folding mobile phone in Fig. 1) a user input portion having a keyboard (1442) and a rotatable camera disposed at a first end of the user input portion (Fig. 1(1442), [0017], a plurality of keys 1442 ,[0004], it is known to have a folding mobile phone with a camera such that a lens of the camera is installed in a cavity of a rotary shaft); a hinge (162) attached to the user input portion at the first end ([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines); a display portion (1242) pivotably attached to the user input portion through the hinge (Fig. 1 (1242), see a folding mobile phone in Fig. 1 including an LCD (Liquid Crystal Display 1242, 0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines ); and a camera pivot disposed within the user input portion, comprising ([0003], it is known to have the lens of the camera being exposed at an outer surface of a cover body of the portable electronic device): a driven gear (162, 164) engaged with the camera (16) (Fig. 1(16, 162, 164), see a driver gear 162, a driven gear 164 and a lens 16 in Fig. 1 [0018], the lens module 16 comprises a driver gear 162); a hinge gear(162)  operably attached to the hinge([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines);

Tsai does not specifically teach and a transfer bar engaged with the driven gear and the hinge gear to actuate the driven gear upon the transfer bar being actuated by the hinge gear.

Tsai teaches a transfer bar (12) engaged with the driven gear (162, 164) and the hinge gear (162)  to actuate the driven gear upon the transfer bar(12)  being actuated by the hinge gear ([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the cover body 12  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Tsai do not teach “wherein the hinge gear is a separate gear from the driven gear, operably coaxial with the driven gear”.

Zhu (US 20150077920) taches the following:


The complex gear 32 comprises a first gear 321, a second gear 322, and an axle core 323. The first gear 321 and the second gear 322 are co-axially connected with each other and connected to the axle core 323 pivotally. The axle core 323 is fixed on the backplane 20, or the first gear 321 and the second gear 322 connect and be fixed with the axle core 323 (e.g. integrally shaped), and the axle core 323 is connected to the backplane 20 pivotally [0024].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s driver gears (162, 164) with Zhu’s complex gear 32 (which includes several separate gears) as needed, because such separate gears help provide an assembled module having an effect of easy being disassembled as taught by Zhu.

Tsai  teach wherein the transfer bar (12)  from the driven gear (162, 164)  and the hinge gear (162)  ([[0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444)

Tsai does not teach wherein the transfer bar is gear separate from the driven gear and the hinge gear 

Schilling (US 20090275366) teaches the following:

in FIGS. 10 and 11, the hinged display panels, for example display panels 62b and 62c, can be opened and closed using electronic command signals from processor 56 to drive a micromotor 90 and a gear 92 to achieve a desired angle C between adjacent display panels to achieve desired screen curvature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s cover body 12 along driver gears (162, 164) with Schilling’s gear 92 as an additional element, the use of which provide a privacy function to reduce the ability of a person other than the direct viewer, from viewing the visual representation/picture as taught by Schilling.


Regarding claim 2, Tsai does not specifically teach the hinge gear is fixed to the hinge, and a motion of the hinge causes the hinge gear to actuate the transfer bar and cause the transfer bar to actuate the driven gear

Tsai teaches the hinge gear is fixed to the hinge, and a motion of the hinge causes the hinge gear(162) to actuate the transfer bar(12)  and cause the transfer bar (12) to actuate the driven gear (162, 164) ([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the cover body 12  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Regarding claim 3, Tsai teaches the computing device accessory is a camera ([0009] FIG. 1 is an isometric view of a folding mobile phone with a camera, [002], built-in or plug-in cameras).
Regarding claim 7, Tsai teaches the driven gear(162, 164), the hinge gear (162)  , and the transfer bar (12)  are bevel gears with complementary geometries to each other ([0018], a shaft protrudes from both end walls of the driven gear 164, for pivotably connecting the driven gear 164 in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position, see configurations in Fig. 3).

Regarding claim 10, Tsai teaches wherein motion of the hinge relative to the first end of the housing is to actuate the hinge gear(162) and cause the hinge gear (162) to actuate the transfer bar (12) [0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines, ([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444);.
Regarding claim 11, Tsai teaches an engagement switch to move the transfer bar (12) between an engaged position and a disengaged position, wherein the transfer bar(12)  is operably engaged with the driven gear (162, 164) and the hinge gear if disposed in the engaged position and wherein the transfer bar(12)  is not operably engaged with the driven gear(162, 164)  and the hinge gear if disposed in the disengaged position([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0022], when the mobile phone is unfolded toward the open position, the lens 1642 rotates according to rotation of the cover body 12 relative to the main body 14, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).
 	Regarding claim 16, Tsai teaches the transfer bar (16) is adjacent to the driven gear (162, 164)  and hinge gear (162)  ([[0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444).

6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20040212728) in view of Zhu (US 20150077920) and Schilling (US 20090275366) further in view of Ali et al (US 20200166974)

Regarding claims 4-5, Tsai (as modified by Zhu and Schilling) teaches the driven gear (162, 164) and the hinge gear (162)  are gears ([0018], as shown in Fig.2 , a driver gear 162, and a driven gear 164 are of the  portable device ).

Tsai (as modified by Zhu and Schilling) does not teach the driven gear and the hinge gear are spur gears, wherein the transfer bar is a spur gear.

Ali et al (US 20200166974) teach that the system of FIG. 51 includes spur gears 256, 258, 260, and 262.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s hinge mechanism (as modified by Zhu and Schilling)  with Ali’s spur gears 256, 258, 260, and 262, the use of which helps to alternately couple together  housing portions in a foldable manner as taught by Ali et al.
Regarding claim 6, Tsai (as modified by Zhu and Schilling) does not teach the transfer bar is a rack gear and the hinge gear is a pinion gear.

Ali et al teach that the hinge mechanism may be based on a rack-and-gear arrangement or other arrangement that maintains the first and second housing portions at a desired distance from each other [0005]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s hinge mechanism (as modified by Zhu and Schilling) with Ali’s a rack-and-gear arrangement as well as another needed arrangement as suggested , because such arrangements alternately couple together housing portions in a foldable manner as taught by Ali et al.

7.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20040212728) in view of Zhu (US 20150077920) and Schilling (US 20090275366) further in view of Lin (US 20140362509).  


Regarding claim 13, Tsai (as modified by Zhu and Schilling) teaches wherein the hinge is a double pivot hinge ([0015], the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism for movement between a closed position and an open position).

Tasi (as modified by Zhu and Schilling) does not teach wherein the hinge is a double pivot hinge to enable the display portion to rotate about 360 degrees around the user input portion.
Lin (US 20140362509) teaches that is known for many laptop computers have hinges that allow displays to rotate 360 degrees relative to a base [0002].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai ‘s hinge mechanism (as modified by Zhu and Schilling) with Lin’s hinge which allows the display to rotate 360 degrees, the use of which helps to alternately construct an electronic device as suggested by Lin.

Regarding claim 14, Tsai  teaches hinge has a first pivot attached to the user input portion and attached to the hinge gear, and a second pivot attached to the display portion ([0015],the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism for movement between a closed position and an open position, see a folding mobile phone in Fig. 1 including an LCD (Liquid Crystal Display 1242).

Regarding claim 15, Tsai (as modified by Zhu)  teaches  the camera pivot is to rotate the camera from a stowed position to a deployed position ([0004], it is known to have a folding mobile phone with a camera such that a lens of the camera is installed in a cavity of a rotary shaft).

Tsai (as modified by Zhu and Schilling) does not teach the camera pivot is to rotate the camera from a stowed position to a deployed position as the display is rotated around the user input portion.

Lin (US 20140362509) teaches that is known for many laptop computers have hinges that allow displays to rotate 360 degrees relative to a base [0002].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai ‘s hinge mechanism (as modified by Zhu and Schilling) with Lin’s hinge which allows the display to rotate 360 degrees, the use of which helps to alternately construct an electronic device as suggested by Lin.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        April 12, 2022